DETAILED OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submissions filed on 09/01/2020 and 11/05/2020 have been entered.

	Claims 2-6 and 16 have been cancelled by applicant. 
	Claim 17 is newly presented. 
	Claims 1, 7-15 and 17 are pending and under consideration. 

Withdrawal of Claim Rejections - 35 USC § 112
	The rejection of claims 1 and 7-15 under 35 USC 112, 1st paragraph, for lacking sufficient written description has been withdrawn in view of the PTAB decision mailed 07/13/2020.
	The rejection of claims 1 and 7-15 under 35 USC 112, 2nd paragraph, as being indefinite has been withdrawn in view of the PTAB decision mailed 07/13/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant’s amendment to the instant claims. 
The instant claims are directed to systems for hemodialysis patient data acquisition and management. The recited systems comprise the steps of optical blood monitoring to obtain treatment-related information relating to dialysis treatment sessions provided to one or more patients, the communication to a centralized host computer treatment-related information together with patient information, the determination of a treatment recommendation for each of a plurality of patients, displaying an output of the treatment recommendations, and accepting user input relating to the treatment recommendation. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea.
Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer elements in the form of “monitoring systems”, “a wireless communication device”, a “centralized host 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the instant claims only results in the communication of a diagnostic “treatment recommendation.” Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of “monitoring systems”, “a wireless communication device”, a “centralized host computer”, a “patient database”, a “processor”, and a “user interface”, are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art.’” Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain 
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the system implemented steps for the determination of a treatment recommendation for each of a plurality of patients, displaying an output of the treatment recommendations, and accepting user input relating to the treatment recommendation, the instant claims only recite the use of general purpose computer elements in the form of “monitoring systems”, “a wireless communication device”, a “centralized host computer”, a “patient database”, a “processor”, and a “user interface”. In the instant case, the recited use of such general purpose computer elements amounts only applying the identified judicial exception be means of generic computer system elements. Using general computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims remain directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed 09/01/2020 and 11/05/2020 have been fully considered but they are not persuasive.
Applicant first argues that the claims are directed to a wirelessly networked system having hemodialysis machines, optical sensors, wireless communication devices, and a centralized host computer and does not merely recite a mental process performed on a general purpose computer. 
This is not persuasive. It is reiterated from the instant rejection that the instant claims do recite, at high level of generality, data gathering steps performing hemodialysis using hemodialysis machines configured to dialysis treatment session to one or more patients, the use of a plurality of optical blood monitoring systems comprising an optical sensor to obtain treatment-related information relating to a dialysis treatment session, and a wireless communication device to communicate treatment related information to a central host computer.  However, the data gathering itself is considered insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art.’” Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).

Applicant further argues that when the claims are considered as a whole, they provide for an integrated and practical system in which a plurality of machines and corresponding optical monitoring equipment are able to be efficiently through the user interface of a single centralized host computer. 
This is not persuasive. The claims do not recite any improvement related to how hemodialysis is performed nor to the manner in which monitoring is performed. The claims recite at a high level of generality that “treat-related information” is collected and communicated to a centralized host computer. There is no notable improvement to the manner in which the networked system elements operate and perform. Rather, the claims merely the use of routine device elements to collect “treatment-related information”, the wireless communication of said information to a “centralized host See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)

Applicant further states that this solution is rooted in computer networking technology and provides technical improvements in the context of treating patients. 
This is not persuasive. Applicant’s argument fails to identify any problem that is rooting in computer networking technology nor any specific improvement to the computer networking elements recited in the instant claims. There is no apparent technological problem being solved simply because the instant claims recite the use of otherwise general purpose computer elements in communication with other devices involved in data collection (i.e. the gather of “treatment-related information).

Applicant further argues that the claims present unconventional aspects of a system that is not merely the broad concept if communicating information wirelessly, but rather includes networking a plurality of optical monitoring devices together with a centralized computer systems.
This is not persuasive. First, applicant’s argument appears to conflate novelty of the claimed system with an inventive concept sufficient to satisfy the statutory requirement under 35 USC 101. It is maintained that the data gathering (i.e. “treatment-see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”). The combination of networking together “monitoring devices” to a “wireless device” so as to communicate “treatment-related information” to a “central host computer” fails to provide for an inventive concept because the claims only recite at a high level of generality general purpose computer and networking elements. There is no inherent improvement to such general purpose computer and networking elements themselves nor is there any technological problem solved by using such general purpose computer and networking elements in a manner that is consistent with their routine and conventional applications. 
The remainder of the claims merely applied the above identified judicial exception to be perform in a general purpose environment. It is reiterated from the instant rejection that the system implemented steps for the determination of a treatment recommendation for each of a plurality of patients, displaying an output of the treatment recommendations, and accepting user input relating to the treatment recommendation, the instant claims only recite the use of general purpose computer elements in the form of “monitoring systems”, “a wireless communication device”, a “centralized host computer”, a “patient database”, a “processor”, and a “user interface”. In the instant See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).

No Claims Allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631